DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 6/17/2022 is acknowledged.
Claims 1-5, 6, 8-10, 14, 17-20, 25, and 28-30 are amended.

Response to Amendments
Amendments filed on 6/17/2022 are entered for prosecution. Claims 1-30 remain pending in the application. 

Response to Arguments
Applicant’s arguments with respect to independent claims 20 and 25 (pages 15-21) in a reply filed 6/17/2022 have been considered and are persuasive. The 103 Rejection of Claims 20-23 and 25-28 previously set forth in the Non-Final Office Action mailed 3/18/2022 have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with George L. Howarah (Reg. No.: 72,012) on 7/8/2022.

	The application has been amended as follows:
	In the claim:

30. (Currently Amended) The network node of claim 29, wherein the one or more processors are further configured to: 
receive, from the millimeter wave repeater, a report that indicates a signal power of an input signal received by the millimeter wave repeater in a RACH occasion corresponding to the RACH message wherein the determination is further based at least in part on the report.

Allowable Subject Matter
Claims 1-30 are allowed.
Claims 4, 5, 10-14, 17-19, and 24, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II and III, as set forth in the Office action mailed on 10/22/2021, is hereby withdrawn and claims 4, 5, 10-14, 17-19, and 24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 20, 25, and 29 are allowable over prior arts of record since the prior art of record taken individually or in combination fails to reasonably suggest, or render obvious the following bold italic limitations:
In claim 1, “… determining, based at least in part on the RACH message, whether the RACH message was transmitted directly to the network node by a user equipment (UE) or whether the RACH message was relayed from the UE to the network node via a millimeter wave repeater; and performing a beam management procedure based at least in part on the determination, wherein the beam management procedure is a first beam management procedure, of the plurality of beam management procedures and associated with the RACH message being transmitted directly to the network node by the UE, or a second beam management procedure, of the plurality of beam management procedures, associated with the RACH message being relayed from the UE to the network node via the millimeter wave repeater.” and in combination with other limitations recited in claim 1.
In claim 20, “…receiving a configuration that indicates a first resource set and a second resource set for beam management, wherein the first resource set is configured for beam management for a direct link between the UE and a network node, and the second resource set is configured for beam management for an indirect link between the UE and the network node via a millimeter wave repeater; receiving a first message in the first resource set and a second message in the second resource set; and transmitting a random access channel (RACH) message in a RACH occasion corresponding to the first resource set based at least in part on receiving the first message in the first resource set and the second message in the second resource set.” and in combination with other limitations recited in claim 20.
In claim 25, “…receiving a configuration that instructs the millimeter wave repeater to refrain from relaying communications received in a first resource set corresponding to a first time interval and to relay communications received in a second resource set corresponding to a second time interval that overlaps with the first time interval, wherein the first resource set is configured for beam management for a direct link between a user equipment (UE) and a network node and the second resource set is configured for beam management for an indirect link between the UE and the network node via the millimeter wave repeater; receiving a timing synchronization signal to determine the first time interval and the second time interval; and receiving and relaying a communication in the second resource set in the second time interval.” and in combination with other limitations recited in claim 25.
Claim 29 recites similar features to claim 1 as set forth above and are thus allowable over prior arts of record since the prior arts of record taken individually or in combination fails to reasonably suggest, or render obvious the bold italic limitations above, and in combination with other limitations recited in claim 1.
Claims 2-19, 21-24, 26-28, and 30 are also allowable at least because they are directly or indirectly dependent upon their respective independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI-HAE YEA whose telephone number is (571) 270-3310.  The examiner can normally be reached on MON-FRI, 7am-3pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y./Examiner, Art Unit 2471   


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471